On December 21, 1934, the parties entered into four written contracts whereby M. Bornstein & Sons, Inc., agreed to manufacture and sell to Advance Silk Corporation 750 pieces of taffeta in eight different types or patterns. A controversy arose *805between the parties hereto as to this taffeta, the petitioner claiming defects. This controversy was submitted to arbitration under rules of National Federation of Textiles, defendant selecting one arbitrator, petitioner another, and these two selecting a third. After a unanimous award had been made, defendant moved to vacate on the ground that the third arbitrator was connected with a firm, Hess, Goldsmith & Co., Inc., which was doing a large business with petitioner and extending credit to petitioner, and that these facts had not been disclosed. Order denying defendant’s motion to vacate the award of the arbitrators, and granting petitioner’s application to correct and confirm the said award, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.